Citation Nr: 1748647	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella status post anterior cruciate ligament (ACL) and posterior horn medial meniscus repair (left knee disability).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Accredited Agent


WITNESSES AT HEARING ON APPEAL

Veteran and D.A.


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps on active duty service from January 2004 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

In April 2014, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge.  A transcript of hearing has been associated with the record. 

This claim was previously before the Board in April 2017, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee chondromalacia patella status post anterior cruciate ligament and posterior horn medial meniscus repair is manifested by dislocated semilunar cartilage with frequent episodes of effusion, locking, and pain.

2.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities. 

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating, but not higher, for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 (2016).

2.  The criteria for entitlement to total rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126  (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here a letter sent to the Veteran in September 2012, plus additional development letters, satisfied the VCAA notice requirement for her increased rating claim and TDIU claim as they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing her with adequate notice in the above letters followed by a readjudication of the claims in the June 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and she has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, no further discussion of VA's duty to notify is necessary.

VA also has a duty to assist the Veteran in the development of her claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained.  She has not indicated that there are any additional records that VA should seek to obtain on her behalf.   

The Veteran was most recently provided an examination in these matters in May 2017, pursuant to the Board's April 2017 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to her claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of her claims.

II.  Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not considered to be contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, in Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is considered normal, weakened movement, excess fatigability, and pain on movement (including swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's left knee disability is currently rated as 10 percent disabling, which was assigned based on painful motion of the knee with consideration given to functional loss due to pain.  See, April 2007 rating decision. 

Standard range of motion of a knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 .

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion, is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus. 

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for the appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

VA General Counsel has held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97 (1997). 

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases and the evidence.  Butts v. Brown. 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than the other based on factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwsinski, 2 Vet. App. 625 (1992).  

By way of background, the Veteran injured her left knee in February 2004 during boot camp.  In July 2004, she underwent surgery for a peripheral tear in the posterior horn medial meniscus and complete ACL tear.  The Veteran was diagnosed with chondromalacia patella during her active duty service.  See, service treatment records.  The Veteran had a subsequent surgery on her left knee in November 2010 to remove a screw and replace it with a bone plug.  See, November 2010 post-service treatment records. 

The Veteran was first afforded with a VA examination in connection with her increased rating claim in November 2013.  During this examination, the Veteran's left knee flexion was 120 degrees and there was no limitation of extension.  However, the VA examiner did observe evidence of gain and guarding of movement.  The examiner reported frequent episodes of joint pain and effusion, but noted that the Veteran did not have any residual signs and/or symptoms from her previous meniscectomy.  See, November 2013 VA examination. 

During the Veteran's April 2014 videoconference hearing, the Veteran reported that her service-connected left knee disability had become worse since her previous November 2013 VA examination.  See, April 2014 hearing transcript.  The Veteran testified that everything that she did was "constantly painful."  Id.  Accordingly, a new VA examination was scheduled in order to determine the current level of severity of the Veteran's left knee disability. 

At a May 2017 VA examination, the Veteran's range of motion for her service-connected left knee was reported as from 10 to 132 degree for flexion and from 132 to 0 degrees for extension.  It was reported that the Veteran exhibited pain while completing the flexion range of motion testing.  The examiner noted that there was no additional loss of function or range of motion after three repetitions.  Frequent episodes of locking, joint pain, and swelling were also noted as a result of the Veteran's dislocated cartilage.  Additionally, the examiner reported that although the examination was not being conducted during a flare-up, the Veteran experienced pain and weakness that would limit functional ability during her reported flare-ups.  The examiner also noted that there was no ankyloses, no subluxation, and no instability with her service-connected left knee.  See, May 2017 VA examination.  

The Board notes that the Veteran submitted a statement in June 2017 indicating that the VA examiner did not have the Veteran's full record, nor did the examiner complete the examination.  However, the Board finds that the VA examination was adequate.  The VA examiner indicated that the Veteran's claims file had been reviewed and the examiner specifically mentioned several post-service treatment records.  The VA examiner also reported the Veteran's history and current symptoms with significant detail.  Accordingly, the Board has assigned high probative value to the May 2017 VA examination and report. 

Under Diagnostic Codes 5258 and 5259, there must be evidence of dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint for a rating higher than the currently assigned 10 percent that the Veteran currently receives.  The Board notes that the May 2017 VA examiner specifically made note of the Veteran's dislocation of seminal cartilage and therefore, the Board finds that the Veteran's left knee disability is more consistent with the criteria for Diagnostic Code 5258 than 5259.  To this extent, the Board notes that the May 2017 VA examiner concluded that the Veteran has dislocation of seminal cartilage on repetitive use of the left knee, which results in frequent episodes of "locking," pain, and effusion.  Therefore, the Board finds that a rating of 20 percent, but not higher, is appropriate for the Veteran's left knee disability. 

The Board has considered whether the Veteran would be entitled to a higher rating under another Diagnostic Code.  Diagnostic Code 5003 is not applicable because the Veteran does not have a current diagnosis of arthritis.  Under Diagnostic Code 5257, there must be evidence of recurrent subluxation or lateral instability.  While the Veteran has complained of some instability, there was no instability indicated during the May 2017 VA examination or in her post-service treatment records.  Diagnostic Code 5256 is inapplicable because the Veteran does not have ankyloses as reported by the May 2017 VA examiner.  The Veteran's left knee disability does not warrant a compensable rating under Diagnostic Codes 5260 or 5261 as there is no evidence of the required limitation of flexion or extensions.  Moreover, while a 10 percent rating was previously assigned for pain on motion, without X-ray evidence of arthritis, and in light of the increased rating under Diagnostic Code 5859, the Board finds that a continuation of a separate rating for limitation of motion based on pain would be prohibited as pyramiding.  Further, there is no evidence of involvement of the Veteran's tibia or fibula and no evidence of genu recurvatum, so Diagnostic Codes 5262 and 5263 are also inapplicable. 

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination, and fatigability.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  However, the Veteran is already compensated for knee pain and locking under Diagnostic Code 5258 and there is no compensable rating available for the Veteran's current limitation of motion.  Additionally, there is no evidence that the Veteran's left knee disability results in incoordination.  Further, as noted previously, the Board finds that additional compensation for pain, weakness, or fatigability would constitute pyramiding, as the Veteran would be compensated for the same symptoms of her knee disability twice. 

Accordingly, the Board finds that the criteria for a 20 percent rating, but no higher, for cartilage, semilunar, dislocated with frequent episodes of locking, pain, and effusion are met. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 (2016) for her increased disability claim, the Board finds that the applicable rating criterial contemplate all impairment resulting from her left knee disability and further notes that the Veteran has not indicated that her left knee symptoms fall outside of the schedular rating criteria.  The assigned schedular ratings are adequate and therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.21(b)(1).  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

III.  TDIU 

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability or disabilities, an "extraschedular TDIU" may be assigned and the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  38 C.F.R. § 4.16(b).  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities include: (i) posttraumatic stress disorder (PTSD) at 70 percent, (ii) tender scar, left knee, associated with left knee disability at 10 percent, (iii) scars #2 through #5, left lower extremity associated with left knee disability at 0 percent, and (iv) left knee chondromalacia patella status post ACL and posterior horn medial meniscus repair now at 20 percent.  The Veteran's combined rating for her service-connected disabilities are 80 percent.  Accordingly, the Veteran meets the percentage requirements for TDIU. 

The Veteran reported that she has worked in several various positions since leaving active duty military, to include answering telephones, working at a Hallmark store, and working as a waitress and receptionist.  The Veteran obtained her GED June 2003 and took a few college classes after discharge.  See, April 2014 hearing transcript. 

The Veteran asserts that she is unable to continue work in any of her previous capacities due to her service-connected disabilities.  Specifically, she states that it is mostly her PTSD that precludes her from obtaining employment because of her inability to comfortably interact with males and her extreme anxiety, anger, panic, and fear.  See, Correspondence dated June 2017, June 2016; April 2014 hearing transcript.  Additionally, she has also stated that the pain in her left knee makes it difficult to maintain employment because she is unable to sit or stand in one position for extended periods of time and her left knee will become more painful if she is required to walk much.  See, April 2014 hearing transcript. 

The Board will resolve reasonable doubt and award the Veteran entitlement to TDIU.  There is evidence against and supportive of the claim.  Evidence against the claim includes an opinion from the Veteran's most recent VA psychological examination in August 2013, in which the examiner opined that the Veteran's PTSD resulted in only an occasional decrease in work efficiency and intermittent periods of the inability to perform occupation tasks, although generally able to function satisfactorily, with normal routine behavior, self-care and conversation.  See, August 2013 VA examination.  However, the Board has assigned this opinion with low probative value in determining the Veteran's claim because the examination is several years old and the Veteran's PTSD symptoms have increased, as evidenced by the increase in her PTSD disability rating.  Additionally, this opinion does not appear to take into account the Veteran's lay statements regarding her inability to work in close proximity with males.  

Evidence in support of the Veteran's claim includes her competent and credible statements and sworn testimony where she states that she has not been able to secure employment due to her PTSD symptoms and left knee pain.  See, Correspondence dated June 2017, June 2016; April 2014 hearing testimony.  Additionally, the record contains a May 2017 VA examiner's statement that the "Veteran would need to have employment that would allow her to change position often and not standing or sitting for more than 2 hours at a time or walking more than 5 miles in a week."  

The Board finds that the Veteran's PTSD symptoms, specifically to include suicidal and homicidal ideations, anxiety, depression, and fear severely limit her ability to interact with coworkers and the public at another job.  Further, her left knee disability would interfere with her ability to perform the physical requirements of a new position, such as sitting, standing, or walking for extending periods of time.  Finally, the Veteran's limited education and training would further restrict the number of positions that she would be qualified to take.  In summary, the service connection of PTSD and left knee disability drastically narrows the pool of available jobs that the Veteran could obtain and maintain.  When considered in conjunction with her limited education and training, the evidence shows that the Veteran has not been able to obtain or maintain substantially gainful employment during the period on appeal.  


ORDER

Entitlement to a rating of 20 percent, but not higher, for left knee cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion, is granted subject to the laws and regulations governing the payment of VA compensation. 

A total disability rating on individual unemployability is granted, subject to the laws and regulations governing the payment of VA compensation. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


